61 F.3d 901
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ricky D. GRAVELY, Defendant-Appellant.
No. 94-5927.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 6, 1995.Decided:  July 26, 1995.

Hunt L. Charach, Federal Public Defender, C. Cooper Fulton, Assistant Federal Public Defender, Charleston, WV, for Appellant.  Rebecca A. Betts, United States Attorney, Miller A. Bushong, III, Assistant United States Attorney, Charleston, WV, for Appellee.
Before HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appealed the district court's order revoking his term of supervised release and sentencing him to a term of imprisonment.  When Appellant completed serving the sentence, he notified the court that the appeal was moot.  Appellee moved to dismiss the appeal, agreeing that the appeal was moot.  We grant the Appellee's motion to dismiss.  We dispense with oral argument as the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED